Citation Nr: 1208931	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, other than posttraumatic stress disorder, to include depression, anxiety, and/or adjustment disorder, to include on a secondary basis.      

2.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated as 30 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent for tension/migraine headaches.   


REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2010, August 2010, and February 2011 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.                 

In October 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran noted that he was going to submit additional evidence in support of his claim for a higher initial rating for tension/migraine headaches.  He waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  Soon after the hearing, he submitted the aforementioned evidence.  A transcript of the hearing is associated with the Veteran's claims folder.  

The issues of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), and entitlement to an increased rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The Veteran's service-connected tension/migraine headaches are manifested by characteristic prostrating attacks that occur one to two times per month; the evidence does not indicate that the Veteran's headache disability is manifested by very frequent headaches that are completely prostrating, prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for assignment of an initial 30 percent rating, but no more than 30 percent, for tension/migraine headaches have been met for the entire initial rating period from April 6, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 




Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 2010, November 2010, and May 2011 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April 2010, November 2010, and May 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in April and November 2010, prior to the appealed from rating decision, along with the subsequent notice provided in May 2011, after the decision that is the subject of this appeal.  Despite any timing deficiency, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that the evidence of record supports a grant of a 30 percent rating for tension/migraine headaches for the entire initial rating period from April 6, 2010, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.      

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the April 2010, November 2010, and May 2011 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive a VA examination in May 2010 which was thorough in nature.  In addition, in November 2010, the Veteran talked with a VA examiner via telephone regarding his headaches.  Moreover, in October 2011, he submitted a statement regarding the frequency of his headaches.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II. Factual Background

By an April 1983 rating action, the RO granted service connection for PTSD.  

In April 2010, the Veteran filed a claim of entitlement to service connection for headaches.  

A VA examination was conducted in May 2010.  At that time, the Veteran stated that he had a history of headaches dating back to 1970.  He indicated that he experienced a severe headache approximately once every three to four months.  According to the Veteran, his headaches lasted for one to three days in duration.  The headaches were typically accompanied by nausea, vomiting, dizziness, and photophobia.  The Veteran reported that he usually sought medical treatment and received injections of Tradol and medications such as Darvocet.  He noted that he would also treat his headaches with ice and rest in a quiet dark environment.  According to the Veteran, the headaches were incapacitating in nature.  He stated that he had worked at the United States Postal Office until April 2009, at which time he retired.  Following the neurological evaluation, the examiner diagnosed the Veteran with recurrent headaches.  The examiner noted that most of the Veteran's headaches were prostrating.  

In November 2010, the Veteran talked with a VA examiner via telephone.  The examiner stated that the Veteran agreed to provide information regarding his headaches.  The examiner indicated that according to the Veteran, he had headaches once every few months.  The headaches were incapacitating and would last approximately one day.  Medications helped relieve the headaches.  The Veteran reported that stress, anxiety, and insomnia would trigger a headache.  Following the conversation, the examiner opined that it was at least as likely as not that the Veteran's service-connected PTSD was a contributing factor to his headaches.         

By a February 2011 rating action, the RO granted service connection for tension/migraine headaches.  At that time, the RO assigned a 10 percent disability rating under Diagnostic Code 8100, effective from April 6, 2010, for the Veteran's service-connected headaches.  

Following the October 2011 videoconference hearing, the Veteran submitted a statement in which he provided information regarding the frequency of his headaches.  Beginning in March 2011, he had one to two headaches a month.  For example, on April 2, 2011, he had a migraine in the morning.  On April 31, 2011, he experienced a migraine for 20 hours.  On June 20, 2011, he experienced a migraine headache.  During the month of August 2011, he had two migraine headaches.     


III. Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found-a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since April 6, 2010.  

The Veteran's service-connected tension/migraine headaches are currently rated as 10 percent disabling under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

Based on the foregoing, and applying the benefit of the doubt doctrine, the Board finds that the Veteran has met the criteria for a 30 percent disability rating for his tension/migraine headaches throughout the period on appeal.  The Board recognizes that in conjunction with VA evaluations in May 2010 and November 2010, the Veteran stated that he had severe headaches once every three to four months.  However, in an October 2011 statement, the Veteran reported that he experienced one to two headaches a month.  He specifically documented that beginning in March 2011, he had one to two headaches a month.  In addition, the Board notes that the Veteran has stated that his headaches last for one to three days in duration, and are usually accompanied by nausea, vomiting, dizziness, and photophobia.  He has also indicated that he needs medical treatment, to include injections and medications, to treat his headaches.  Moreover, in the May 2010 VA examination, the examiner described the Veteran's headaches as "prostrating."  Thus, by resolving any doubt in the Veteran's favor, the Board finds that the Veteran experiences tension/migraine headaches with characteristic prostrating attacks one to two times per month, on average.  Accordingly, an initial evaluation of 30 percent for tension/migraine headaches is warranted for the entire period since the award of service connection, which is April 6, 2010.   

A higher rating of 50 percent is not warranted, however, as that rating requires evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this case, while the Veteran has one to two headaches per month, there is no evidence showing that he experiences more frequent headaches that are completely prostrating and prolonged.  In addition, the Veteran is retired from the United States Postal Service.  Thus, his headaches are not characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which is required for a 50 percent rating under Diagnostic Code 5100.  38 C.F.R. § 4.124a.

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the evidence of record, on the whole, supports assigning a 30 percent initial rating, but no higher, for the entire period of the appeal - that is, since April 6, 2010, the effective date of the grant of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Since the Veteran's migraine tension/migraine headache disability has never been more than 30-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.


IV. Extraschedular Rating

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra- schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that an initial evaluation of 30 percent for tension/migraine headaches is warranted for the entire period since the award of service connection.  An evaluation in excess of that assigned is provided for certain symptomatology of the service-connected headache disability, but the medical evidence reflects that such symptomatology is not present in this case.  In addition, the record does not reflect that the Veteran has required any hospitalizations for his headache disability.  There is also no indication in the record that the tension/migraine headaches markedly interfere with his employment or daily activities, beyond what is contemplated in the rating schedule.  For these reasons, a referral for an extra-schedular rating is not warranted.


ORDER

An initial rating of 30 percent, but no more than 30 percent, for tension/migraine headaches, for the entire initial rating period from April 6, 2010, is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

In this case, the Veteran contends that due to his service-connected PTSD, he has developed other psychiatric disorders, to include depression, anxiety, and an adjustment disorder.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).

The Board recognizes that in July 2010, the Veteran underwent a VA psychiatric evaluation.  At that time, the examiner stated that the Veteran did not have depression, anxiety, or an adjustment disorder.  Rather, he concluded that the Veteran had a complicated bereavement, due to the recent death of his mother, and a phase of life problem, due to his recent retirement from the United States Postal Service.  The examiner also concluded that neither the Veteran's complicated bereavement, nor his phase of life problem, were caused by or aggravated by his service-connected PTSD.  However, in consideration of the Veteran's recent testimony that he has depression, anxiety, and an adjustment disorder, the Board is of the opinion that a new VA examination should be provided in order to obtain an opinion regarding whether the Veteran has an acquired psychiatric disorder, other than PTSD, to include depression, anxiety, and/or adjustment disorder, that was caused or aggravated by his service-connected PTSD.  38 C.F.R. § 3.310.

With respect to the Veteran's claim for an increased rating for his PTSD, given that the Veteran is going to undergo a VA psychiatric examination, and that his last VA examination pertinent to his PTSD was in July 2010, a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD, and to also determine the nature and etiology of any acquired psychiatric disorder, other than PTSD, to include depression, anxiety, and/or an adjustment disorder.  The claims file must be made available and reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(a) Does the Veteran have a psychiatric disorder, other than PTSD, to include depression, anxiety, and/or an adjustment disorder?

(b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed psychiatric disorder, to include depression, anxiety, and/or an adjustment disorder, was caused or aggravated by the Veteran's service- connected PTSD?  

If the Veteran has an acquired psychiatric disorder, to include depression, anxiety, and/or an adjustment disorder, that was aggravated by his service-connected PTSD, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected psychiatric disorder ( e.g., slight, moderate) before the onset of aggravation

With respect to the Veteran's service-connected PTSD, the examiner is asked to report a Global Assessment of Functioning (GAF) score.

A complete rationale for all opinions expressed must be provided.

2. After completion of the above and any additional development deemed necessary, the RO must then review and re- adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


